Exhibit 10.53
Compensation Information for Executive Officers
GTx Executive Bonus Compensation Plan
Effective January 1, 2007
Amended and Restated November 4, 2008
Plan Objectives
     The objectives of the GTx Executive Bonus Compensation Plan (the “Bonus
Plan”) are to:

  •   provide a link between compensation and performance     •   motivate
participants to achieve individual and company objectives     •   enable the
company to attract and retain highly qualified executives

Eligibility
     All GTx executive officers (defined as officers who are vice presidents or
above within the organization) are eligible to participate in the Bonus Plan for
each performance year (which, for purposes hereof, will be the company’s
calendar year commencing with the calendar year 2007), subject to the following
exceptions:

  •   Executive officers who receive a performance rating by his or her superior
(or, for the Chief Executive Officer (CEO), a rating by the Compensation
Committee) of less than 3 on his or her annual performance evaluation, where 5
is considered the highest and 1 is the lowest, are not eligible for a bonus
award for that calendar year regardless of whether he or she obtained the Bonus
Plan objectives established at the beginning of the performance year for the
executive.     •   Executive officers whose initial hire date is in November or
December of a performance year first become eligible for a bonus award in the
following year.     •   Any executive officer who joins the company before
November of the performance year may be eligible for a prorated bonus award,
depending on the length of service during such year, or may be eligible for a
full bonus award for the performance year if the Compensation Committee approves
such an award.     •   Any GTx employee who is elected to serve as an executive
officer of the company during a performance year may be eligible for a full
bonus award for the performance year if his or her Bonus Plan objectives are
approved by the Compensation Committee as being sufficiently fair to evaluate
the performance of the newly elected executive officer for such performance
year.

     A participant whose employment is terminated (or who notifies the company
that he or she intends to terminate his or her employment) for any reason prior
to the payment date will not

1.



--------------------------------------------------------------------------------



 



be eligible for a bonus award. Bonuses earned under this Bonus Plan will be paid
not later than March 15 of the year following the year as to which performance
relates. Amounts payable under this Bonus Plan are intended to be exempt from
the application of Section 409A of the Internal Revenue Code of 1986, as
amended, pursuant to Treasury Regulation Section 1.409A-1(b)(4) and this Bonus
Plan shall be interpreted to the greatest extent possible in a manner consistent
with such intention.
Terms and Conditions of Bonus Awards
     (a) Pre-Established Performance Goals. Payment of bonus awards shall be
based solely on account of the attainment of one or more pre-established,
objective Performance Goals. The Compensation Committee shall approve one or
more objective Performance Goals with respect to each eligible executive officer
in writing not later than 90 days after the commencement of the performance year
for which the Performance Goals relate, provided that the outcome of the
Performance Goals is substantially uncertain at the time of their approval by
the Compensation Committee. Performance Goals shall be based on criteria and
objectives that are consistent with the goals, objectives and strategies of the
company and should be designed to reward the executive officer who achieves his
or her Performance Goals for assisting the company in obtaining its goals and
objectives.
     (b) Committee Certification. Prior to the payment of any bonus award, the
Compensation Committee shall determine by an affirmative vote of the
Compensation Committee that the Performance Goals were satisfied.
Target Bonus Awards
     Target bonus awards will be approved by the Compensation Committee after
reviewing recommendations and other information supplied to the Compensation
Committee by the company. The target bonus awards will be communicated to the
eligible executive officers in writing annually at or prior to the determination
of the Performance Goals for the performance year. Bonus awards shall be
expressed as a percentage of base salary for each eligible executive officer and
shall be calculated by multiplying the percentage attained, as determined by the
Compensation Committee after review of executive officers performance for the
performance year, times the executive officer’s annualized base salary as of the
end the applicable performance year.
Administration of the Bonus Plan
     (a) The Committee. The Plan shall be administered by the Compensation
Committee.
     (b) Powers of the Committee. Subject the provisions of the Bonus Plan
(including any other powers given to the Compensation Committee hereunder), the
Compensation Committee shall have the authority, in its discretion:

  •   to approve the Performance Goals;

2.



--------------------------------------------------------------------------------



 



  •   to construe and interpret the terms of the Bonus Plan and bonuses awarded
under the Bonus Plan;     •   to establish and approve additional terms,
conditions, rules or procedures for the administration of the Bonus Plan; and  
  •   to take such other action, not inconsistent with the terms of the Bonus
Plan, as the Compensation Committee deems appropriate.

     (c) Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, members of the Compensation Committee who
administer the Bonus Plan shall be defended and indemnified by the company to
the extent permitted by law on an after-tax basis against all reasonable
expenses (including attorneys’ fees), actually and necessarily incurred in
connection with the defense of any claim, investigation, action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Bonus Plan, or any bonus awarded hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within 30 days after the
institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the company, in writing, the opportunity at the company’s
expense to handle and defend the same.
Amendment, Suspension or Termination of the Plan.
     The Board may at any time amend, suspend or terminate the Bonus Plan at any
time.
Unfunded Obligation.
     Executive officers who are eligible to participate in the Bonus Plan shall
have the status of general unsecured creditors of the company. Any amounts
payable to such employees pursuant to the Bonus Plan shall be unfunded and
unsecured obligations for all purposes, including, without limitation, Title I
of the Employee Retirement Income Security Act of 1974, as amended. The company
shall not be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations. Eligible executive officers shall have no claim against the company
for any changes in the value of any assets that may be invested or reinvested by
the company with respect to the Bonus Plan.

3.